MEMORANDUM **
Oregon state prisoner Wells Walter Moore, Jr., appeals from the district court’s judgment dismissing his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
*408Moore contends that his trial counsel was ineffective because she failed to advise him that the U.S. Supreme Court’s then-recent decision in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), prevented him from being sentenced as a dangerous offender, pursuant to former Oregon Revised Statutes §§ 161.725 and 161.737. We conclude that the state court’s rejection of this claim was not contrary to, or an unreasonable application of, clearly established Supreme Court law. See 28 U.S.C. § 2254(d); see also Hill v. Lockhart, 474 U.S. 52, 58-60, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985); Strickland v. Washington, 466 U.S. 668, 692-96, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.